DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-12 are pending and have been examined below.

Response to Arguments
Applicant's amendments with respect to the claim interpretation under 35 USC 112f have been considered.
	Applicant has amended the claims to replace "first detection unit", "second detection unit", "third detection unit", and "occupant presence determination unit" with a processor configured to perform the processes associated with the units. As a result, these limitations no longer invoke 35 USC 112f.
	Regarding the first, second, and third detectors of claims 3 and 6, Applicant has added new claims 11 and 12 that recite that the detectors are antennas. However, the new claims do not preclude claims 3 and 6 alone from invoking 35 USC 112f. As a result, claims 3 and 6 remain interpreted under 35 USC 112f.


Applicant's amendments with respect to 35 USC 101 have been considered.
	Regarding the rejection of claims 1-8 stating that the claims are directed to non-statutory subject matter (computer software), Applicant's amendments reciting a processor to perform the various processes is sufficient, such that the claims are directed to a statutory category of invention.
	Regarding the rejection of claims 1-10 under 35 USC 101 as being directed to an abstract idea without significantly more, Applicant's arguments and amendments are not considered persuasive. A complete discussion of Applicant's arguments is set forth in the most recently filed remarks and is not being repeated here. Applicant asserts that, among other things, the "aiming" of the antennas to allow reception of signals from a specific zone and the specific signal reception, resulting in the presence/absence of occupants, are well beyond what can be performed in the human mind. Examiner respectfully disagrees. The process of noticing an occupant in a specific zone and then performing the logical analysis to determine a specific region in which the occupant resides is something that can be performed in the human mind and with pen and paper. Further, antennas and signal reception, while not performed in the human mind, are nominal and standard elements in the art and in data processing. The recitation of the antennas and specific signal reception are seen as additional elements that do not 

Applicant's arguments and amendments with respect to 35 USC 102 have been considered and are persuasive. The rejection is withdrawn.

Claim Interpretation

The following is a quotation of 35 USC 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 USC 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a first detector that detects…", "a second detector that detects…", "a third detection unit configured to detect…" in claims 3 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 101
35 USC 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea, specifically mental processes (specifically judgment and evaluation), without significantly more. The analysis below is with respect to independent claims 1, 9 and 10.
	Regarding step 1 of the analysis, the claims are directed to a process, machine, manufacture or composition of matter. The analysis proceeds to step 2A.
	Regarding step 2A - prong one of the analysis, the claims are determined to recite an abstract idea. Claim 1 recites a processor configured to determine whether an occupant is present in each of the first region, the second region and the third region, and claims 9 and 10 recite substantially the same subject matter with variations in the exact language. According to the 2019 PEG, these mental processes (specifically judgment and evaluation) are determined to be abstract ideas, and thus, the claims recite an abstract idea. The analysis proceeds to prong two of step 2A.
	Regarding step 2A – prong two of the analysis, the claims are determined to not recite any additional elements that integrate the abstract idea into a practical application of the exception. The claims do recite additional elements, such as detecting one of a state where an occupant is present in either the first region or the second region, and a 
	Regarding step 2B, the claims are determined to not recite additional elements that result in the claims amounting to an inventive concept (aka "significantly more") than the abstract idea. The considerations in step 2A – prong two above still hold, and the claims fail to result in amounting to an inventive concept. Further, there are no additional elements deemed as insignificant extra-solution activity in step 2A that indicate the elements as unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. Thus, the claims are determined to 
	Further, the additional elements, if any, in dependent claims 2-8, 11 and 12 are not sufficient such that abstract idea is integrated into a practical application or that the claims amount to an inventive concept ("significantly more") than the abstract idea for the same reasons as the independent claims.
	Based on the analysis above, Examiner determines that the claims do not qualify as eligible subject matter, and the claims are rejected under 35 USC 101.
	Examiner is unable to find subject matter within Applicant's specification that would overcome the rejection under 35 USC 101, but Applicant is invited to discuss the disclosure with the Examiner via telephone interview to determine options for overcoming the rejection if possible.

Allowable Subject Matter
Claims 1-12 are rejected under 35 USC 101, but appear to be allowable if the rejection(s) were overcome, pending an updated search, since, in the context of seat occupancy detection in vehicles, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the claimed subject matter. Examiner notes that amendment to the claims resulting in a change of scope may result in requirement of an updated search.

Conclusion
	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663